DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 23-28 and 34-39 in the reply filed on 5/5/2022 is acknowledged.  The traversal is on the ground(s) that each of alleged group I and group II have at least one common or corresponding special technical feature.  This is not found persuasive because none of the arguments presented show a persuasive reason as to why the searching of both groups would not present an undue burden on the examiner. Both groups allegedly claiming “simultaneously maintaining, by the electronic device, the first Bluetooth connection and the second Bluetooth connection” does not overcome the numerous differences between the two groups that would clearly present two different searches for the examiner. Claim 23 teaches the establishing of the first Bluetooth connection done by the electronic device. Claim 29 teaches the establishing of the first Bluetooth connection done by the first wireless earbud. This shows the devices in the two groups having completely different roles and functions and that alone would constitute a completely different search for the examiner. In addition, many other features are in group II that are not in group I such as:
sending, by the first earbud, information about the second earbud to the electronic device,
exchanging identification information after sending information about the electric device to the second wireless earbud,
entering a non-connectable undiscoverable state, and removing the wireless connection,
and all the above would indeed place an undue burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23-25 is/are rejected under 35 U.S.C. 102a(2) as being anticipated by Gong et al. (US 2020/0107127).
Referring to Claim 23, Gong teaches a method, comprising:
establishing, by an electronic device 500 (fig. 2), a first Bluetooth connection to a first wireless earbud A (fig. 2), wherein the first wireless earbud is wirelessly connected to a second wireless earbud B (fig. 2) by a wireless connection (see paragraph 22 which describes the Bluetooth series connection from electronic device to earbud A and from earbud A to earbud B), and the first wireless earbud and the second wireless earbud are a pair of wireless earbuds (see A and B shown as a pair in fig. 2);
establishing, by the electronic device, a second Bluetooth connection to the second wireless earbud using the first wireless earbud (see paragraph 22 which describes the Bluetooth series connection from electronic device to earbud A and from earbud A to earbud B in addition to the connection shown between A and B in fig. 2); and
simultaneously maintaining, by the electronic device, the first Bluetooth connection and the second Bluetooth connection (see end of paragraph 5 which shows the connection between electronic device and first earphone kept while controlling the connection between first and second earphones which means both connections are maintained at the same time).
Referring to Claim 24, Gong also teaches sending, by the electronic device, first audio data to the first wireless earbud through the first Bluetooth connection (paragraph 41 which shows data transmitted from electronic device to first earphone and paragraph 20 noting that the data is audio data); and
sending, by the electronic device, second audio data to the second wireless earbud through the second Bluetooth connection (paragraph 41 which shows data transmitted from first earphone to second earphone and noting that nothing states that the first and second audio data are different).
Referring to Claim 25, Gong also teaches before establishing, by the electronic device, the second Bluetooth connection to the second wireless earbud (paragraph 51 noting that the first earphone is not yet connected to the second earphone), receiving, by the electronic device from the first wireless earbud, information (see paragraph 51 noting that the information received is information indicating low signal strength) indicating that the second wireless earbud and the first wireless earbud are configured to be used as a pair (paragraph 45 noting that a low signal strength results in the electronic device sending an instruction for the first and second earbuds to pair).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-28 and 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Sa (US 2017/0012821).
Referring to Claim 34, Gong teaches an electronic device 500 (fig. 2), comprising:
a memory storing one or more programs (see paragraph 6 and 520 of fig. 7);
one or more processors (see 510 of fig. 7);
a plurality of application programs (see paragraph 101 which shows one or more programs); and
wherein the one or more programs comprise computer instructions (see paragraph 101), and the one or more processors are configured to perform the following operations according to the program instructions stored in the memory:
establishing a first Bluetooth connection to a first wireless earbud A (fig. 2), wherein the first wireless earbud is wirelessly connected to a second wireless earbud B (fig. 2) by a wireless connection (see paragraph 22 which describes the Bluetooth series connection from electronic device to earbud A and from earbud A to earbud B), and the first wireless earbud and the second wireless earbud are a pair of wireless earbuds (see A and B shown as a pair in fig. 2);
establishing a second Bluetooth connection to the second wireless earbud using the first wireless earbud (see paragraph 22 which describes the Bluetooth series connection from electronic device to earbud A and from earbud A to earbud B in addition to the connection shown between A and B in fig. 2); and
simultaneously maintaining the first Bluetooth connection and the second Bluetooth connection (see end of paragraph 5 which shows the connection between electronic device and first earphone kept while controlling the connection between first and second earphones which means both connections are maintained at the same time).
Gong does not teach a touchscreen. Sa teaches a touchscreen (see paragraph 140 which describes use of a touch screen). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Sa to the device of Gong in order to increase user friendliness of the electronic device.
Referring to Claim 26, Gong teaches before establishing, by the electronic device, the second Bluetooth connection to the second wireless earbud (paragraph 51 noting that the first earphone is not yet connected to the second earphone), maintaining  Bluetooth connections to the first wireless earbud and the second wireless earbud (see end of paragraph 5 which shows the connection between electronic device and first earphone kept while controlling the connection between first and second earphones which means both connections are maintained at the same time).
Gong does not teach receiving, by the electronic device, first identification information sent by the wireless earbud, wherein the first identification information indicates that the wireless earbuds support simultaneously maintaining Bluetooth connections to the electronic device; and
sending, by the electronic device, second identification information to the wireless earbuds, wherein the second identification information indicates that the electronic device supports simultaneously maintaining Bluetooth connections to the wireless earbuds.
Sa teaches receiving, by the electronic device, first identification information sent by the wireless earbud (paragraph 176 where the external device includes a single earphone and the process done before any exchange with a partner earphone), wherein the first identification information indicates that the wireless earbuds support simultaneously maintaining Bluetooth connections (paragraph 175 indicating Bluetooth capability) to the electronic device (paragraph 180 which shows the initial calling of the external device to the CPU (which is the electronic device) and sending verification information); and
sending, by the electronic device, second identification information to the wireless earbuds, wherein the second identification information indicates that the electronic device supports simultaneously maintaining Bluetooth connections to the wireless earbuds (paragraph 180 which shows the CPU sending verification information back to the external device in order to complete pairing).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Sa to the device of Gong in order to better prevent wireless earphones from picking up interfering signals from other devices.
Referring to Claim 27, Sa also teaches displaying, by the electronic device, an identifier of the first wireless earbud (paragraph 116 which shows the displaying the ID of the external device and paragraph 176 where the external device includes an earphone); and
sending, by the electronic device, the second identification information to the first wireless earbud after detecting an operation performed by a user on the identifier of the first wireless earbud (paragraph 116 which shows the user selecting the external device and sending pairing information to the external device).
Referring to Claim 28, Sa also teaches the electronic device sending the second identification information using a Bluetooth low energy (BLE) message (paragraph 187 which shows Bluetooth communication in a low energy consumption communication protocol).
Referring to Claim 35, Gong also teaches sending first audio data to the first wireless earbud through the first Bluetooth connection (paragraph 41 which shows data transmitted from electronic device to first earphone and paragraph 20 noting that the data is audio data); and
sending second audio data to the second wireless earbud through the second Bluetooth connection (paragraph 41 which shows data transmitted from first earphone to second earphone and noting that nothing states that the first and second audio data are different).
Referring to Claim 36, Gong also teaches receiving, from the first wireless earbud, information (see paragraph 51 noting that the information received is information indicating low signal strength) indicating that the second wireless earbud and the first wireless earbud are configured to be used as a pair (paragraph 45 noting that a low signal strength results in the electronic device sending an instruction for the first and second earbuds to pair).
	Claims 37-39 have similar limitations as claims 26-28.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648